Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159535(44)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MATTHEW J. ABRAHAM and MATTHEW J.                                                                    Richard H. Bernstein
  ABRAHAM PC,                                                                                          Elizabeth T. Clement
          Plaintiffs-Appellants,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159535
                                                                    COA: 342296
                                                                    Genesee CC: 17-109936-CK
  INCORP SERVICES, INC.,
            Defendant-Appellee,
  and
  MADDIN, HAUSER, ROTH & HELLER and
  FOX ROTHSCHILD, LLP,
             Defendants.
  ________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  30, 2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
         a0127
                                                                               Clerk